 Case 3:18-cv-01520-NJR Document 73 Filed 07/13/20 Page 1 of 9 Page ID #457




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 P.J. THOMPSON, a Minor, by his next
 of kin, his mother CARLIE WILLIS and
 father TYLER THOMPSON, and
 CARLIE WILLIS, Individually,

                 Plaintiffs,

 v.                                          Case No. 18-CV-1520-NJR

 UNITED STATES OF AMERICA
 and SOUTHERN ILLINOIS HOSPITAL
 SERVICES d/b/a MEMORIAL
 HOSPITAL OF CARBONDALE,

                 Defendants.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is a motion to compel filed by Plaintiffs P.J. Thompson,

Carlie Willis, and Tyler Thompson (“Plaintiffs”) directed to Defendant Southern Illinois

Hospital Services d/b/a Memorial Hospital (“SIH”) (Doc. 64). For the reasons set forth

below, the Court denies the motion.

                          FACTUAL & PROCEDURAL BACKGROUND

      Plaintiffs filed a complaint on November 22, 2019, alleging injuries due to

negligence surrounding the delivery of P.J. Thompson. In the course of discovery related

to this complaint, SIH responded to a request for documents by Plaintiffs with objections

(Doc. 64–2). SIH produced a privilege log claiming privilege over three patient safety

organization (“PSO”) Encounter Entry Reports, dated January 18, 2016, January 18, 2016,

and February 17, 2016 (Doc. 64–3). SIH also claimed privilege over three Confidential

                                      Page 1 of 9
 Case 3:18-cv-01520-NJR Document 73 Filed 07/13/20 Page 2 of 9 Page ID #458




Risk Management Worksheets dated March 1, 2016, March 1, 2016, and March 10, 2016

(Id.). Plaintiffs subsequently filed the instant motion to compel on May 20, 2020, and now

ask this Court to order SIH to produce the referenced documents (Doc. 64).

       Plaintiffs argue that SIH is unable to meet the burden of showing that any privilege

protects the documents from disclosure. Regarding the Confidential Risk Management

Worksheets, Plaintiffs argue that the work product doctrine does not apply because the

documents were not prepared in anticipation of litigation, but rather were produced

pursuant to policies and procedures from the ordinary business conduct of SIH (Doc 64

at 7–8). According to Plaintiffs, the attorney-client privilege does not apply because the

documents contain factual information that was not provided to an attorney or was not

generated by top management with the ability to make final decisions (Doc. 64 at 10).

Plaintiffs also assert that insurer-insured privilege does not apply because the documents

constitute intra-employee communications and that it would be an absurd result to allow

a claim of privilege over SIH’s internal communications merely for being a self-insured

entity (Doc. 64 at 11). Finally, Plaintiffs argue the Patient Safety and Quality Improvement

Act (“PSQIA”) protection does not apply because the Confidential Risk Management

Worksheets were not generated exclusively for reporting information to a PSO (Doc. 64

at 13–14). Regarding the PSO Encounter Entry Reports, Plaintiffs argue that PSQIA

protection does not apply because the documents contain information from other sources

that were not generated exclusively for reporting to a PSO (Doc. 14–15). Moreover,

Plaintiffs argue that, to the extent SIH claims protection of these documents under the

PSQIA, no other protection can apply (Doc. 64 at 15–16).


                                       Page 2 of 9
 Case 3:18-cv-01520-NJR Document 73 Filed 07/13/20 Page 3 of 9 Page ID #459




       Defendant SIH filed a response to the motion on June 8, 2020 (Doc. 68). SIH argues

that the Confidential Risk Management Worksheets were protected under the work

product doctrine because the documents were created in anticipation of litigation as a

result of the Patient Relations Manager’s decision to assign a severity level E to filed

Remote Data Entry (“RDE”) reports, triggering an investigation per SIH’s policies in

place (Doc. 68 at 7–10; Doc. 68-1). SIH also argues the insurer-insured privilege applies

as an extension of Illinois’ attorney-client privilege and protects the documents from

disclosure because they meet the elements for claiming insurer-insured privilege

protections, despite being a self-insured entity (Doc. 68 at 12–15). Finally, SIH argues that

the PSO Encounter Entry Reports were protected as Patient Safety Work Product under

the PSQIA because they were generated exclusively for reporting to a PSO (Doc. 68 at 17–

18).

                                      LEGAL STANDARD

       The work-product doctrine is codified in Federal Rule of Civil Procedure 26(b)(3),

which states that “a party may not discover documents and tangible things that are

prepared in anticipation of litigation or for trial by or for another party or its

representative. . . .” The work product doctrine is governed by federal law—even where

the basis of federal jurisdiction is diversity. See e.g., Pyramid Controls, Inc. v. Siemens Indus.

Automations, Inc., 176 F.R.D. 269, 276 (N.D. Ill. 1997) (Alesia, J.). Claims of privilege are

considered substantive law and use the law of the state that supplies the rule of decision.

See In re Yasmin and Yaz, No. 9-1200, 2011 WL 1375011 (S.D. Ill. Apr. 12, 2011). Under the

Federal Tort Claims Act, courts are directed to examine substantive legal issues pursuant


                                          Page 3 of 9
 Case 3:18-cv-01520-NJR Document 73 Filed 07/13/20 Page 4 of 9 Page ID #460




to the laws of the place where the act or omission occurred. 28 U.S.C. § 1346(b) (2018).

Thus, the law of the State of Illinois applies to evidentiary privileges such as attorney-

client, insurer-insured, and PSQIA privilege.

I.     Work Product

       Under federal law, documents prepared in anticipation of litigation are protected

under the work product doctrine. FED. R. CIV. P. 26(b)(3)(A). Materials prepared by agents

for an attorney are protected as if they were prepared specifically by an attorney. United

States v. Nobles, 422 U.S. 225, 238 (1975). To determine whether work product protection

applies, the materials sought to be protected must in fact have been prepared in

anticipation of litigation. Binks Mfg. Co. v. Nat’l Presto Indus., Inc., 709 F.2d 1109, 1118 (7th

Cir. 1983). The burden of proof is on the party claiming work product protection to show

the documents are protected. Id. If the documents are protected, the requesting party

must establish a “substantial need” for the discovery, as well as an inability to obtain

equivalent materials by other means without “undue hardship,” to otherwise obtain the

sought after materials. FED. R. CIV. P. 26(b)(3)(A).

II.    Insurer-Insured Privilege

       To establish insurer-insured privilege, a party must prove: “(1) the identity of the

insured; (2) the identity of the insurance carrier; (3) the duty to defend; and (4) that a

communication was made between the insured and an agent of the insurer.” Chicago

Trust Co. v. Cook Cnty. Hosp., 698 N.E.2d 641, 649 (Ill. App. Ct. 1998). The insurer-insured

privilege can be applied to self-insured parties so long as the materials otherwise qualify

under the privilege. See Caldwell v. Advocate Condell Med. Ctr., 87 N.E.3d 1020, 1036-37 (Ill.


                                         Page 4 of 9
 Case 3:18-cv-01520-NJR Document 73 Filed 07/13/20 Page 5 of 9 Page ID #461




App. Ct. 2017) (upholding application of the insurer-insured privilege to statements

made by a nurse manager employed by a self-insured medical center); Chicago Trust., 698

N.E.2d at 651 (analyzing a claim of insurer-insured privilege over communications

between a hospital (insurer) and certain employees (insureds)). The burden of

establishing the privilege is on the party claiming the attorney-client privilege. Caldwell,

87 N.E.3d at 1036.

III.   Patient Safety Work Product

       The Patient Safety and Quality Improvement Act of 2005, 42 U.S.C. § 299b-21 et

seq. (2018), sought to encourage reporting of patient safety and healthcare quality

information to patient safety organizations (“PSO”) by providing privilege over that

information, known as “patient safety work product.” Daley v. Teruel, 107 N.E.3d 1028,

1032 (Ill. App. Ct. 2018). Any records “assembled or developed by a provider for

reporting to a [PSO] and are reported” to a PSO, or “are developed by a [PSO] for the

conduct of patient safety activities” and which could result in improved safety, care, and

outcomes, are protected as patient safety work product. Id. at 1037. Those records that are

not collected, maintained, or developed separately, or that do not exist separately from,

a patient safety evaluation system are not protected under the privilege. Id. at 1038.

                                        ANALYSIS

I.     Confidential Risk Management Worksheets

       Here, SIH has met its burden of showing the Confidential Risk Management

Worksheets were prepared in anticipation of litigation. An articulable claim existed at the

time the documents were created because each of the documents were prepared in


                                       Page 5 of 9
 Case 3:18-cv-01520-NJR Document 73 Filed 07/13/20 Page 6 of 9 Page ID #462




response to the Patient Relations Manager at SIH being informed about specific conduct

that occurred between SIH and Plaintiffs surrounding the delivery of P.J. Thompson and

subsequent events. Moreover, these documents were not created in the course of routine

hospital business because they would not have been created but-for the Patient Relations

Manager’s severity classification. See RBS Citizens, N.A. v. Husain, 291 F.R.D. 209, 219

(N.D. Ill. 2013) (analyzing whether the documents “would have been prepared if

litigation was not anticipated); Int’l Ins. Co. v. Certain Underwriters at Lloyd’s London, No.

88 C 9838, 1990 WL 205461, at *6 (N.D. Ill. Nov. 27, 1990) (asking whether documents

claimed to be protected “would have been created whether litigation had been

anticipated or not”).

       According to SIH’s policies, assignment of the severity level E to a reported event

triggers an investigation “for the purpose of obtaining legal advice and/or assessing the

likelihood of litigation.” (Doc. 68-1 at 2-3, 6-7). Moreover, the Confidential Risk

Management Worksheets were not created by the nurses or other staff directly involved

in the conduct that was reported, but rather information from RDE reports filed by those

persons was used to generate the documents as part of an investigation directed by SIH

General Counsel (Doc. 68 at 3; 68-2 at 6-9). There is no evidence that these documents

were prepared in regular intervals, for example on a monthly or weekly basis; and

indeed, the preparation of the Confidential Risk Management Worksheets stands in

contrast to the RDE reports, which are prepared routinely after patient and visitor

incidents and events (Doc. 68 at 3). Accordingly, SIH has met its burden of showing work

product protection applies to the Confidential Risk Management Worksheets, and


                                        Page 6 of 9
 Case 3:18-cv-01520-NJR Document 73 Filed 07/13/20 Page 7 of 9 Page ID #463




Plaintiffs have made no showing of a substantial need to obtain the discovery.

          Even without work product protection, the Confidential Risk Management

Worksheets are independently protected from disclosure under the insurer-insured

privilege. Plaintiffs cite Rounds v. Jackson Park Hosp. & Med. Ctr. for the argument that a

self-insured hospital’s intra-employee communications cannot be privileged merely

because the communication is internal. 745 N.E.2d 561 (Ill. App. Ct. 2001). The case is

distinguishable from the instant matter, however, because the report at issue in that case

was created by the nurse, and there was no indication in the record that the report

“originated in confidence, that it would not be disclosed, was made to an attorney for

legal advice or services, or remained confidential for those purposes.” Rounds, 745 N.E.2d

at 567.

          Here, the Confidential Risk Management Worksheets were created as a result of

the Patient Relations Manager’s indication of severity according to hospital policy

triggering an investigation, again, “for the purpose of obtaining legal advice and/or

assessing the likelihood of litigation.” (Doc. 68-1). Additionally, there is no indication that

those documents would be disclosed, and each document is marked “Privileged and

Confidential Attorney Work Product,” indicating an intent they remain confidential for

the purposes of the investigation for which they were created. SIH is self-insured with a

duty to defend its employees against claims, and the Confidential Risk Management

Worksheets were created with the purpose of transmitting information to SIH General

Counsel. Therefore, the Confidential Risk Management Worksheets are privileged.

          Accordingly, Plaintiffs motion to compel production of the Confidential Risk


                                        Page 7 of 9
 Case 3:18-cv-01520-NJR Document 73 Filed 07/13/20 Page 8 of 9 Page ID #464




Management Worksheets is DENIED.

II.   PSO Encounter Entry Reports

      SIH also has met its burden of showing that each PSO Encounter Entry Report was

generated specifically for reporting information to a PSO. SIH alleged the documents

were specifically generated for the purpose of reporting to their contracted PSO and that

the information was, in fact, submitted to that PSO (Doc. 68 at 16; Doc. 68-1 at 4–5). The

record shows SIH submitted an affidavit attesting that the documents were sent to the

PSO along with providing the identity of the PSO, the title of the documents, and a

description of them by SIH, which suggests they were created specifically for

transmission to a PSO (Doc. 68 at 16; Doc. 68-1 at 4–5). Consequently, the PSO Encounter

Entry Reports are protected as patient safety work product.

      Plaintiffs contend that because some information from another source, the

Confidential Risk Management Worksheets, was also sent to the PSO, there is overlapping

information in the PSO Encounter Entry Reports that is not protected as patient safety

work product because that information was not generated specifically for reporting to a

PSO. In response, SIH clarifies that the PSO Encounter Entry Reports were generated as

separate documents, noting however that some of the underlying information contained

in the report came from RDE reports. In interpreting the “medical records” exception to

patient safety work product, the Court in Daley found that “merely because information

required to be in [a patient’s] medical records might also be contained in the documents

at issue does not mean the documents themselves are no longer patient safety work

product.” Daley, 107 N.E.3d at 1041. Similarly, the privilege is not waived for a document


                                      Page 8 of 9
 Case 3:18-cv-01520-NJR Document 73 Filed 07/13/20 Page 9 of 9 Page ID #465




generated specifically for reporting to a PSO merely because it references information

generated elsewhere for other purposes. Furthermore, SIH has attested to providing the

RDE reports referenced by the PSO Encounter Entry Reports in discovery, and Plaintiffs

do not seek to compel discovery of those documents.

       Accordingly, Plaintiffs’ motion to compel production of the PSO Encounter Entry

Reports is DENIED.

                                    CONCLUSION

       For the reasons set forth above, the Court DENIES Plaintiffs’ Motion to Compel

(Doc. 64).

       IT IS SO ORDERED.

       DATED: July 1 3, 2020


                                              ___________________________
                                              NANCY J. ROSENSTENGEL
                                              Chief U.S. District Judge




                                     Page 9 of 9
